 In the Matter ofSWANSONBROTHERSLOGGING COMPANY,EMPLOYERandLUMBER AND SAWMILL WORKERS, LOCALNo. 2587, AFL,PETITIONERCase No. 19-RE-06.Decided November 8, 1946111r.John Swanson,of Eatonville,Wash., for the Employer.Mr. E. K.LaChapelle,of Seattle,Wash., and111r.FrankSuter,ofMineral,Wash., for the AFL.Messrs.William A. Babcock,Jr.,andGeorge Brown,of Portland,Oreg., andMr. E. O. Lohre,of Tacoma,Wash., for the CIO.Mr. A. Sumnner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Tacoma,ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The CIO's motionto dismiss is hereby denied for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSwanson Brothers Logging Company, herein called the Employer,is a partnership operated by John Swanson and Eric Swanson.TheEmployer is engaged in logging operations with its principal place ofbusiness at Eatonville,Washington.During the year 1945, the Em-ployer logged approximately 25,000,000 board feet of timber, of whichat least 75 percent was sold in interstate commerce.At the presenttime, the Employer is logging approximately 100,000 board feet perday, of which amount 50 percent is estimated by the Employer as en-tering interstate commerce.The Employer admits and we find thatit is engaged in commerce within the meaning of the National LaborRelations Act.614 SWANSON BROTHERS LOGGING COMPANY615St. Paul and Tacoma Lumber Company, herein called St. Paul, isengaged in logging and milling operations with its principal place ofbusiness at Tacoma, Washington.St. Paul has a written agreementwhereby the Employer undertakes to log certain timber lands ownedby St. Paul and to deliver at designated points the logs obtained there-from to St. Paul for subsequent use by the latter in its own operations.The CIO, seeking to represent the employees of the Employer as partof St. Paul's group of employees now represented by the CIO, contendsthat St. Paul is a co-employer with the Employer of the latter's em-ployees.The Employer, supported by the AFL, contends that it is anindependent contractor and the sole employer of the employees hereinconcerned.The CIO's contention that St. Paul is a co-employer with the Em-ployer of the latter's employees is based primarily 1 upon the provisionsof the logging contract between the Employer and St. Paul.Underthe terms of this contract, St. Paul retains the rigrt to terminate thelogging operations of the Employer whenever it deems necessary "onaccount of fire hazard or economic reasons." In addition thereto, St.Paul is given sole authority to determine what timber shall be leftstanding or removed and is entitled to make periodic checks to approveor disapprove the manner of logging as conducted by the Employer.The Employer, on the other hand, is required to furnish all labor andequipment needed for the operation,2 is specifically authorized toperform the logging operations in such manner as it may elect, and ispaid for its services by the amount of lumber which it produces fromits logging activities.There is, moreover, nothing in the contract or inthe interpretation placed thereon by the parties,s which entitles St. Pauleither to control the labor relations of the Employer or to influenceconditions of employment among the latter's employees.3The CIO also contends that certain extraneous evidence establishes that St. Paul exer-cises such control over the Employer that the former may be considered as co-employer ofthe latter's employees.We are of theopinion that such evidence,relating for the mostpart to acquiescence by the Employer to St. Paul's insistence that the Employer cancel itscontractwith the AFLas a preliminary step in an attempt to adjust the present labor dis-pute,does not establish a right on the part of St. Paul to control the labor relations of theEmployer or warrant a finding that St. Paul is a co-employer with respect to the Employer'semployees.zThe record discloses that in practice the Employer owns all the equipment used and hasits own group of employeesmost ofwhom have'been with it on other operations over aperiod of years. It further appears that the Employer maintains these employees on itsown pay roll;that it determines their hours and working cpnditions;that it pays theirSocial Security and other employment taxes ; and that it does its own hiring,discharging,and supervising of such employees.3Althoughthe record does not set forth the official position of St. Paul,which is not aparty to theproceeding,the interpretation given by St. Paul to the Employer's operationunder the contract as it relates to the subject of the Employer's employees is revealed in aletter dated February 15, 1946,from St. Paulto the CIO.The letter states that the Em-ployer's operation"is not within the coverage of our contract with members of No. 2-9 andwe thereforecannot legally participate,influence,or interest ourselves in Swanson Brotherslabor relations." 616 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe CIO contends that, notwithstanding the admitted absence ofany right on the part of St. Paul to hire or discharge the Employer'semployees or to supervise in detail the work performed by such em-ployees, the economic dependence of the Employer upon St. Paul forthe continuance of its logging operations and the integration of suchoperations with those conducted by St. Paul, give the latter sufficientcontrol over the' Employer to warrant the finding of a co-employerrelationship between St. Paul and the Employer's employees.Al-though the Board has, in certain instances, considered the economicfacts surrounding the relations between employers as bearing uponthe finding of an over-all employer relationship ,4 the basis for such afinding customarily has included some evidence of control with re-spect to the labor relations of the particular employer or the right toaffect conditions of employment among the latter's employees.In view of the foreging considerations and upon the entire recordin the case, we are not persuaded that St. Paul is a co-employer ofthe Employer's employees within the meaning of Section 2 (2) of theAct.'Accordingly, we find that the Employer is an independant con-tractor and the sole employer of the employees herein concerned."II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers, Local No. 2587, AFL, herein calledthe AFL, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.InternationalWoodworkers of America, Local 2-9, CIO, hereincalled the CIO, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the AFL or the CIO asthe exclusive bargaining representative of employees of the Employeruntil one or the other organization has been certified by the Board inan appropriate unit.The CIO contends that its existing contract covering employees ofSt. Paul is a bar to the present proceeding.Since we have found thatSt. Paul is not an employer of the employees herein concerned, we find4 SeeMatter of Stockholding Publishing Company, Inc,28 N. L R. B 1006,(N. L. R. B.v.Hearst Publications,322 U. S 111) ;Matter of Boston Herald-Traveler Publications,70 N. L R B. 651 ;Matter of The Houston Press Company,70 N L R. B 660.BSeeMatter of Canyon Lumber Company,59 N L R B. 1312 ,Matterof St.Louis PublicSe,vwce Company and Transit Casualty Company,65 N L. R B 7756 Since we do not find that St Paul is an employer within the meaning of the Act, wefind that there is no merit to the CIO's contention that St.Paul should have been made aparty to the present proceeding. SWANSON BROTHERS LOGGING COMPANY617that the contract does not constitute a bar to a present determinationof representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Employer and the AFL both assert that the appropriate unitshould consist of all production, maintenance, transportation, and roadconstruction employees of the Employer, excluding the timekeeper andsupervisory employees.The CIO, although not opposing the compo-sition of the unit claimed by the AFL, contends that the Employer'semployees should be included in an over-all unit with the employeesof St. Paul now represented by the CIO, and that a unit limited tothe Employer's employees would be inappropriate.In support of its position, the CIO urges that the practice of col-lective bargaining in the industry and the maintenance of stabilityin bargaining relations require a finding that only a multiple-employerunit including both the Employer's and St. Paul's employees is ap-propriate.7In the absence of issue raised," or where it appears thatthere has been bargaining in the past upon a multiple-employer basis,the Board has found appropriate a multiple-employer unit similar tothat sought here by the CIO.9However, here issue has been raised, andthe record clearly indicates not only that there has been no bargainingby the Employer upon a multiple-employer basis, but also that theEmployer has for several years conducted its own labor relations andhas bargained separately with respect to the employees herein con-cerned. In view of the foregoing, we are of the opinion that the recordaffords no basis for a multiple-employer unit, and that the employeesof the Employer alone constitute a separate unit.'°We find that all production, maintenance, transportation, and roadconstruction employees of the Employer, excluding the timekeeper andall or any supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'The contention of the CIO that St Paul is the employer of the Employer's employeeshas already been considered in Section I,supra.8 SeeMatter of S. A. Agnew,doingbusinessas S. A. Agnew Lumber Company, 44N. L. R. B 12530The Board has in numerous instances recognized the appropriateness of multiple-em-ployer units based upon a practice of joint action among employers.SeeMatter of Stand-ard Slag Company,63 N L. R B 313,and cases cited therein.10 SeeMatter of Miams Daily News,Inc.,66 N.L. it. B. 663. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Swanson Brothers LoggingCompany, Eatonville, Washington, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations:Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Lumberand Sawmill Workers, Local No. 2587, AFL, for the purposes ofcollective bargaining."CHAIRMAN IIERZOG took no part in the consideration of the aboveDecision and Direction of Election.'The CIO is not accorded a place on the ballot since it has submittedno evidence ofrepresentation with respect to the Employer's employees.